Exhibit 21 List of Subsidiaries of Granite Construction Incorporated Subsidiary State of Incorporation Name Under Which Subsidiary Does Business Granite Construction Company California Bartholomew Construction California Granite Company California Granite Construction Company C.B. Concrete Company Dayton Materials Granite Construction Company Granite Construction Company, Inc. Granite Construction Company of California Granite Construction Company of Connecticut Granite Construction Company of Nebraska Granite Construction Company of Utah Granite Construction Supply Wilder Construction Company
